Name: Commission Regulation (EC) No 333/95 of 17 February 1995 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 as regards the limitation of the area in respect of which a producer may receive oilseed compensatory payment
 Type: Regulation
 Subject Matter: farming systems;  plant product;  agricultural policy;  economic policy;  agricultural structures and production
 Date Published: nan

 18 . 2. 95 I EN I Official Journal of the European Communities No L 38/5 COMMISSION REGULATION (EC) No 333/95 of 17 February 1995 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 as regards the limitation of die area in respect of which a producer may receive oilseed compensatory payment THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Article 1 Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain agricultural crops ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 12 and 16 thereof, 1 . The level of the limit provided for in Article 1 1 (7) of Regulation (EEC) No 1765/92 shall be established taking into account the National Reference Area, the total area of eligible arable land and the objective of avoiding a level of plantings which would give rise to excessive reductions in the crop specific oilseed compensatory payments. 2. The limit and the criteria used to establish that limit shall be notified to the Commission at the earliest possible date and, at the latest, by 31 July of the marke ­ ting year prior to that in respect of which the compensa ­ tory payment is requested. Whereas Article 11 (7) of Regulation (EEC) No 1765/92 provides that those Member States in which there is a risk that the National Reference Area will be significantly exceeded may limit the area of land for which an indivi ­ dual producer may receive the crop-specific oilseed compensatory payment ; whereas this limit should be established on the basis of objective criteria and expressed as a percentage of a producer's eligible arable area ; whereas this limit may be differentiated between Regional Base Areas ; whereas the limit should be notified to producers before a fixed date and before oilseed sowing commences ; whereas if a producer should request the crop-specific compensatory payment for land in excess of this limit, such land should be excluded from his applica ­ tion ; whereas the area of land for which the producer may receive set-aside compensation may have to be reduced as a consequence ; whereas transitional measures should be introduced to cover cases where the notification of the limit to producers was made after the fixed date but before sowing commenced, and to cover cases where the limit has been expressed otherwise than as a percentage of the producer's total eligible arable area ; 3. The competent authority shall, in considering a producer's eligibility to receive the advance payment referred to in Article 11 (2) of Regulation (EEC) No 1765/92, determine whether the producer's application for support is within any limit established. Notwithstan ­ ding the provisions of Article 2 ( 1 ) of Commission Regu ­ lation (EEC) No 2294/92 (2), any land for which the producer has requested the crop specific oilseed compen ­ satory payment in excess of the limit shall be excluded from the application. 4. In cases where the exclusion of an area of land, under paragraph 3, would cause a producer's area of set ­ aside to exceed the limit referred to in the first subpara ­ graph of Article 7 (6) of Regulation (EEC) No 1765/92 which applies in the Member State, the area of set-aside land for which the producer has requested the compensa ­ tory payment shall be reduced accordingly. Whereas the provisions of this Regulation will affect oilseed crop sowings and set-aside made in respect of the 1995/96 marketing year ; whereas the set-aside period in respect of the 1995/96 marketing year starts on 15 January 1995 ; whereas the provisions of this Regulation should apply before that date ; 5. Any land excluded from producers area aid applica ­ tions under paragraphs 3 and 4 shall not be taken into consideration for the application of Article 2 (6) of Regu ­ lation (EEC) No 1765/92. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 221 , 6 . 8 . 1992, p. 22. No L 38/6 I en Official Journal of the European Communities 18 . 2. 95 Article 2 1 . Notwithstanding Article 1 ( 1 ), for the 1995/96 marketing year, in cases where the competent authority has calculated the limit otherwise than as a percentage of the total eligible arable land of a region and has informed producers of this before 1 January 1995, the Member State is authorized to apply, in the region in question, the limit which it has calculated. 2. For the 1995/96 marketing year, in cases where the competent authority informed producers of the applica ­ tion of the limit on or after 1 August 1994 but before sowing of winter rapeseed took place, the Member State is authorized to apply such limit in the region in question, on the condition that the measures taken by that Member State were sufficient to prevent any producer having a legitimate expectation to receive crop-specific oilseeds compensation for an area greater than the limit establi ­ shed. 3 . Notwithstanding Article 1 (2), for the 1995/96 marketing year, the necessary information shall be supplied to the Commission by 28 February 1995. Article 3 Thif Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1995. For the Commission Franz FISCHLER Member of the Commission